Citation Nr: 1749965	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 28, 2012.
  

REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017 correspondence, the Veteran's attorney requested that the Board wait the full ninety days before issuing a final decision in the appeal, as the attorney stated that he intended to submit additional evidence and a brief.  See 38 C.F.R. § 20.1304(a).  However, in October 2017 correspondence submitted with additional evidence and a brief (before the issuance of the Board's October 2017 ninety-day notification letter), the attorney stated, "This is our final submission in support of the appeal and we waive any remaining time to send additional evidence or arguments.  Please forward the case to the Board for a decision."  Accordingly, the Board may proceed with a decision.

As discussed in the Board's June 2017 remand, the Veteran was awarded a TDIU effective February 28, 2012.  See November 2016 rating decision.  He did not meet the threshold percentage requirement to establish eligibility for schedular TDIU under 38 C.F.R. § 4.16(a) prior to February 28, 2012.  (The Veteran contended he was entitled to an earlier effective date for the grant of a TDIU, and the Board has framed the issue as entitlement to a TDIU prior to February 28, 2012.)  Based on the evidence, the Board referred the issue to the Director of Compensation and Pension Service (the Director) for a determination as to whether he was entitled to an extraschedular TDIU prior to February 28, 2012 under 38 C.F.R. § 4.16(b).  The RO complied with this request, and the Director issued a negative opinion in August 2017.  Therefore, the Board has complied with the legal requirements of referring the case for extraschedular consideration.  The Board finds that the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As addressed in the Board's June 2017 remand, the issue of entitlement to special monthly compensation based on the need for aid and attendance was raised by the record in various statements by the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence is at least in equipoise as to whether the side effects of the Veteran's medications required for his service-connected low back pain prevented him from securing or following a substantially gainful occupation prior to February 28, 2012.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis were met prior to February 28, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected low back condition and right lower extremity radiculopathy, including the side effects of his back pain medications, rendered him unable to retain or maintain gainful employment prior to February 28, 2012.  Specifically, he asserted that he worked as a fork truck driver in the automobile industry from 1971 to 2008, with his last position from approximately 2005 until January or February 2008, when he states he became too disabled to work.  He explained that this work involved operating a fork lift to move stock and load it onto freight cars or tractor trailers.  He also worked simultaneously for part of that period as a hospital cleaner from about 1984 to 2004.  He reported that he has an eighth grade education and had no other education or training before or since he became too disabled to work.  See August 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; Social Security Administration (SSA) disability report.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16(b).  Prior to February 28, 2012, the Veteran was service-connected for chronic lumbar strain with degenerative disc disease, status-post lumbar fusion, at 20 percent since January 1, 1979.  He also was service-connected for right lower extremity radiculopathy associated with his service-connected chronic lumbar strain at 10 percent from November 23, 2009 and at 20 percent from February 23, 2011.  Accordingly, his combined evaluation was 30 percent from November 23, 2009 to February 23, 2011, and 40 percent from February 23, 2011 to February 28, 2012.  As such, at no time prior to February 28, 2012 did the Veteran's service-connected disabilities meet the threshold percentage requirement to establish eligibility for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  

Nonetheless, the Board still must determine whether his service-connected disabilities precluded him from engaging in substantially gainful employment on an extraschedular basis prior to February 28, 2012.  38 C.F.R. § 4.16(b).  Based on the evidence, in its June 2017 remand, the Board referred the issue to the Director pursuant to 38 C.F.R. § 4.16(b).  In August 2017, the Director concluded that a TDIU was not warranted on an extraschedular basis prior to February 28, 2012.  Since the Director has considered this issue as required by 38 C.F.R. § 4.16(b), the Board may address the merits.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

VA adjudicators must assess side effects of medications taken for service-connected disabilities when considering TDIU claims.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992).

Based on the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the side effects of the Veteran's opioid pain medications required for his service-connected low back pain rendered him unable to secure or follow a substantially gainful occupation prior to February 28, 2012.  Various providers and vocational professionals noted the Veteran's daily narcotic pain medications required to manage his service-connected low back pain, and the side effects of such medications.  See, e.g., November 2009 VA examination report (noting back pain treatment include morphine contin 30 mg daily and twice daily Oxycodone 5-10 mg); May 2010 private functional capacity evaluation (noting Veteran's use of MS Contin for pain control, and observing that he "cannot use for HEO [heavy equipment operation]"); February 2011 VA examination report (noting Veteran's low back treatment included taking oral narcotic analgesics daily, including morphine sulfate 30 mg, three times daily, and Oxycodone 7.5/325, one tablet every four to six hours as needed for breakthrough pain).  

Furthermore, the Veteran credibly reported impairments in his ability to drive when he took his narcotic back pain medications.  See, e.g., SSA disability report (noting MS Contin prescription impaired ability to drive).  Such lay reports were corroborated by the February 2011 VA examination report, to which the Board affords great weight.  The February 2011 VA examiner competently and persuasively concluded that the Veteran was unsuited for laborious and sedentary employment and that he was unlikely to be able to maintain any type of gainful employment, in part due to the cognitive side effects of his pain medications.  This finding was bolstered by SSA's April 2010 vocational analysis finding that the Veteran's limitations to hazards, i.e., machinery, prevented him from returning to his past work as a fork truck driver.  Moreover, in a well-reasoned, October 2010 fully favorable decision, SSA deemed the Veteran disabled, in part, due to the severe impairment and primary diagnosis of status-post lumbar fusion (with radiculopathy and degenerative disc disease).  SSA found that he had not engaged in substantial gainful activity since February 28, 2008.  SSA also found that although he had the residual functional capacity to perform sedentary work, he could not sustain sufficient concentration, persistence, or pace for full-time work, in part due to the side effects of his medications required for pain.  The SSA decision also referenced an October 2009 treatment record showing the Veteran's prescriptions for MS Contin and Percocet.  Accordingly, SSA found he was unable to perform any past relevant work.  As the Veteran previously had worked primarily as a fork lift operator, it is difficult to conceive how he would have been able to continue such work in light of the cognitive side effects of his daily need for narcotic back pain medications.  

The Board acknowledges the March 2010 VA examiner's findings that the Veteran was not able to return to his usual occupation as at truck driver, but most likely may be able to function in a less physical setting, such as a sedentary job which would not require lifting, repetitive bending, and long weight bearing.  However, the Board affords that medical opinion little weight because it did not capture the full range of the Veteran's low back impairments, including the serious side effects of his narcotic back pain medications.  Nor did it sufficiently account for his actual work history, which was primarily in fields requiring some degree of physical labor and/or operating heavy machinery.  Considering his work and educational history, the daily frequency of his narcotic back pain medications with cognitive side effects, and the fact that his schedular rating for his service-connected low back disability during the relevant period did not account for such side effects, the Board finds that the grant of a TDIU on an extraschedular basis prior to February 28, 2012 is warranted.


ORDER

Entitlement to a TDIU prior to February 28, 2012 is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


